OPINION OF THE COURT
Appeal dismissed upon the ground that the Appellate Division determination of reversal was not “on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal” (CPL 450.90, subd 2, par [a]). Defendant’s challenge to the reliability of the evidence at the suppression hearing was not preserved for appellate review (People v Jenkins, 47 NY2d 722; cf. People v Cona, 49 NY2d 26, 33, n 2). Accordingly, the appeal must be dismissed (People v Dercole, 52 NY2d 956).